             Entered on Docket June 26, 2019

                                                          Below is the Order of the Court.

 1

 2
                                                           ___________________
 3                                                         Christopher M. Alston
                                                           U.S. Bankruptcy Judge
 4                                                         (Dated as of Entered on Docket date above)


 5

 6
      _______________________________________________________________
 7

 8

 9

10                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE

12   In Re:

13   Critical Power Exchange, LLC,                             Case No. 18-12037-CMA

14                                           Debtor.

15                                                             Adv. Pro. No. 19-01019-CMA
     Edmund J. Wood, Trustee,
16
                                          Plaintiff,           ORDER ON STIPULATION TO
17                                                             CONTINUE JUNE 28, 2019 STATUS
                  v.                                           CONFERENCE REGARDING
18                                                             TRUSTEE’S COMPLAINT FOR
     Invest West Capital, LLC, a Washington Limited            AVOIDANCE AND RECOVERY OF
19   Liability Company,                                        FRAUDULENT TRANSFERS
20                                      Defendant.

21

22                THIS MATTER came before the Court upon the Stipulation to Continue June 28, 2019
23   Status Conference Regarding Trustee’s Complaint for Avoidance and Recovery of Fraudulent
24   Transfers [ECF No. 22] (the “Stipulation”) between Plaintiff Edmund J. Wood as trustee (the
25   “Trustee”) for the bankruptcy estate of Critical Power Exchange, LLC (the “Debtor”), and
26

     ORDER - 1                                                                    FOSTER PEPPER PLLC
                                                                               1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3292
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53423084.1


       Case 19-01019-CMA            Doc 24    Filed 06/26/19     Ent. 06/26/19 10:02:48            Pg. 1 of 2
                                                            Below is the Order of the Court.

 1   defendant Invest West Capital, LLC (“Invest West” and, together with the Trustee, the “Parties”).

 2   The Court has reviewed the Stipulation and orders as follows:

 3                1.   The Stipulation is approved; and

 4                2.   The June 28, 2019 status conference in the above-captioned matter is continued to

 5                     August 9, 2019.

 6

 7                                          ///END OF ORDER///
 8

 9   Presented by:

10   FOSTER PEPPER PLLC
11   /s/ Andrew H. Morton

12   Deborah A. Crabbe, WSBA No. 22263
     Andrew H. Morton, WSBA No. 49467
13   Attorneys for Plaintiff Chapter 7 Trustee
     Edmund J. Wood
14

15
     Approved as to form, notice of presentation waived:
16
     ROMERO PARK P.S.
17
     /s/ H. Troy Romero
18
     H. Troy Romero, WSBA No. 19044
19   Attorneys for defendant Invest West Capital, LLC

20

21

22

23

24

25

26

     ORDER - 2                                                                    FOSTER PEPPER PLLC
                                                                               1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3292
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53423084.1


       Case 19-01019-CMA           Doc 24     Filed 06/26/19    Ent. 06/26/19 10:02:48             Pg. 2 of 2
